* Mandamus refused by Supreme Court April 15, 1936.
The judgment of the trial court was affirmed in this court by an opinion handed down January 17, 1936 (90 S.W.2d 868). Thereafter, on February 14, 1936, the appellant's motion for rehearing was overruled. On March 2, 1936, the appellant filed a motion requesting this court to certify to the Supreme Court certain questions arising on the appeal. In the motion to certify it is stated that our original opinion is in conflict with the opinion of other Courts of Civil Appeals. A re-examination of the questions presented convinces us that our original opinion in this case is in accordance with the opinion of the Supreme Court of Texas in the case of City of Tahoka v. Jackson et al.,115 Tex. 89, 276 S.W. 662.
We believe that the opinion of the Supreme Court in that case is decisive of the question which the appellant seeks to have this court now certify. We understand that we are not required to certify to the Supreme Court a question which has already been decided by that court. There is no duty imposed upon this court to certify such question when our decision follows that of the Supreme Court. Mitchell v. Deane (Tex.Civ.App.) 294 S.W. 347; Stark v. J. M. Guffey Pet. Co. (Tex.Civ.App.) 80 S.W. 1080.
For the reasons assigned, the appellant's motion to certify is overruled.